Filed 8/25/21 P. v. Thomas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078438

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD241793)

 BEN THOMAS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Albert T. Harutunian III, Judge. Affirmed.
         Gerald J. Miller, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, and Michael
Pulos and Teresa Torreblanca, Deputy Attorneys General, for Plaintiff and
Respondent.
      In 2012, a jury convicted Ben Thomas of assault with a deadly weapon

(Pen. Code, § 245, subd. (a)(1)),1 making a criminal threat (§ 422), false
imprisonment by violence or menace (§ 236), and two counts of vandalism
(§ 594, subd. (b)(1)). Thomas was on probation for a robbery conviction
(§ 211) at the time of the offenses. Thomas admitted suffering that
conviction, which was a serious felony prior (§ 667, subd. (a)(1)) and a strike
prior (§ 667, subd. (d)). The trial court sentenced Thomas to an aggregate
term of 15 years four months in prison for his current convictions and his
earlier robbery conviction.
      In 2020, the California Department of Corrections and Rehabilitation
(CDCR) recommended that the trial court recall Thomas’s sentence and
resentence him under section 1170, subdivision (d). The court set a status
conference and appointed counsel for Thomas. After the status conference,
the court declined to recall Thomas’s sentence. Thomas filed a motion for
reconsideration, which the court denied.
      Thomas appeals. He contends the court abused its discretion by
declining to recall his sentence. We disagree and affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      Based on his probation report, the facts underlying Thomas’s 2012
convictions are as follows: Thomas was standing in traffic in downtown San
Diego. He walked up to a stopped car, began yelling and screaming, and
kicked the car door. The victims were frightened and drove away. Later,
Thomas approached a different car, jumped on its hood, and kicked off the
driver’s side mirror. That victim also drove away and stopped at a nearby
gas station for help. Thomas ran toward the victim, pushed her to the



1     Subsequent statutory references are to the Penal Code.

                                       2
ground, straddled her, and said, “ ‘You should fuck me!’ ” He hit the victim
several times, got up, and walked away. After the victim stood up, Thomas
threw a rock at her, hitting her in the face.
      At sentencing, the court considered a statement from the injured
victim, as well as psychological evaluations of Thomas and letters of support.
In pronouncing sentence, the court explained, “This is a case in which the
defendant is not just one person. He appears to have a side that causes
people to like him, appreciate him, feel that he has good within him. He also
displays a side in which he commits multiple crimes, he commits acts of
violence, he minimizes and denies what he’s done, so he’s a complicated
person. [¶] The main, I think, issue before the court is whether
the . . . circumstances related to mental issues and the positive things that
he’s done . . . in his church and that sort of thing, justify tempering the
punishment that he should receive for this case. In my view, the picture I see
of this defendant is that he is a person who is a danger to society. He has
engaged in acts of terrorizing victims and scarring them for life[.] He has
other acts that he hasn’t been charged with, where he’s been pepper sprayed
on multiple occasions, I think indicating a serious problem in controlling his
behavior.” The court believed Thomas was engaged “in increasing levels of
violence,” and it had “no confidence at all that [Thomas] is safe on the
streets.”
      As noted, the court sentenced Thomas to an aggregate term of 15 years
four months. For the current convictions, the sentence was eight years for
the assault conviction (the middle term of four years, doubled) and one year
four months for one vandalism conviction (one-third the middle term of two
years, doubled), along with several concurrent terms. For the earlier robbery
conviction, the sentence was three years for the offense itself (the middle


                                        3
term) plus one year for a personal use weapons enhancement, both to be
served concurrently. The court also imposed a one-year prison prior
enhancement and a five-year prior serious felony enhancement. The court
denied Thomas’s request to dismiss his strike prior under People v. Superior
Court (Romero) (1996) 13 Cal.4th 497.
      Years later, in its letter, the CDCR recommended that the court recall
Thomas’s sentence and resentence him. The basis for its recommendation
was newly-enacted legislation that allowed a court to exercise its discretion to
strike or dismiss a prior serious felony conviction for sentencing purposes.
(See Stats. 2018, ch. 1013, § 2; People v. Garcia (2018) 28 Cal.App.5th 961,
971.) At the time of Thomas’s sentencing, the court did not have discretion to
consider such a dismissal. (See former § 1385, subd. (b).) Among other
things, the CDCR attached to its letter Thomas’s prison assignment history
showing work as a companion dog trainer, porter, and gardener, as well as
college course work and anger management classes. The CDCR also attached
a statement showing that no rules violation reports had been found.
      The trial court appointed counsel for Thomas and set “an initial status
conference to determine whether the court should exercise its discretion to
recall defendant’s sentence.” After the status conference, the court issued a
written order declining to recall Thomas’s sentence. It wrote, “The
information about defendant’s postconviction conduct included with the
[CDCR’s] letter does not justify the setting of a hearing. He has engaged in
some training, including college classes, and taken a couple of anger
management courses. He has stayed out of trouble while incarcerated. While
that is all positive, it does not come close to justifying a hearing to reduce his
sentence by approximately [one-third]. Nothing was presented in the status
conference to indicate there is significant missing information for the court to


                                        4
consider. The conduct for which defendant was convicted included terrorizing
multiple victims. He chased one victim, knocked her down, straddled and
held her on the ground, shouted threats which indicated sexual assault was
on his mind, and eventually threw a rock that hit her in the face.” The court
noted that Thomas had “already received several breaks when it came to
sentencing,” including the middle term for his assault conviction (rather than
the upper term) and concurrent terms rather than consecutive terms for
several other convictions. It concluded, “The sentence imposed was fully
justified by all relevant facts and circumstances, and there is no reason to
believe a hearing . . . would alter that conclusion.”
      Thomas filed a motion for reconsideration. He provided additional
information regarding his postconviction activities, including a description of
the dog training program (New Life K9s) and a laudatory report from a
correctional officer describing his “respectful, courteous, and appropriate
attitude,” “consistent work ethic,” and “productive and helpful” time in the
program. He also attached letters of recommendation from two college course
instructors, his college transcript, his associate in arts degree, certificates of
completion for various other activities, and additional laudatory reports from
activity sponsors.
      The court denied the motion for reconsideration. It wrote, “The Court
does not find that any of the information or arguments contained in the
motion alter the Court’s analysis or conclusions in [its earlier order].”
Thomas appeals.
                                  DISCUSSION
      Under section 1170, subdivision (d)(1), “the court may, within 120 days
of the date of commitment on its own motion, or at any time upon the
recommendation of the secretary [of the CDCR] or the Board of Parole


                                         5
Hearings in the case of state prison inmates, . . . recall the sentence and
commitment previously ordered and resentence the defendant in the same
manner as if they had not previously been sentenced, provided the new
sentence, if any, is no greater than the initial sentence.” The statute provides
the following guidance: “The court resentencing under this subdivision shall
apply the sentencing rules of the Judicial Council so as to eliminate disparity
of sentences and to promote uniformity of sentencing. The court resentencing
under this paragraph may reduce a defendant’s term of imprisonment and
modify the judgment, including a judgment entered after a plea agreement, if
it is in the interest of justice. The court may consider postconviction factors,
including, but not limited to, the inmate’s disciplinary record and record of
rehabilitation while incarcerated, evidence that reflects whether age, time
served, and diminished physical condition, if any, have reduced the inmate’s
risk for future violence, and evidence that reflects that circumstances have
changed since the inmate’s original sentencing so that the inmate’s continued
incarceration is no longer in the interest of justice.” (Ibid.)
      Section 1170, subdivision (d) “is an exception to the common law rule
that the court loses resentencing jurisdiction once execution of sentence has
begun.” (Dix v. Superior Court (1991) 53 Cal.3d 442, 455 (Dix).) It “permits
the sentencing court to recall a sentence for any reason which could influence
sentencing generally, even if the reason arose after the original commitment.”
(Id. at p. 463.) In other words, in deciding whether to recall a defendant’s
sentence, “the trial court may exercise its authority ‘for any reason rationally
related to lawful sentencing.’ ” (People v. McCallum (2020) 55 Cal.App.5th
202, 210 (McCallum).)
      “We review the court’s order declining to follow the [CDCR’s]
recommendation for abuse of discretion.” (People v. Frazier (2020)


                                         6
55 Cal.App.5th 858, 863 (Frazier).) As our Supreme Court has explained in
an analogous context, “In reviewing for abuse of discretion, we are guided by
two fundamental precepts. First, ‘ “[t]he burden is on the party attacking the
sentence to clearly show that the sentencing decision was irrational or
arbitrary. [Citation.] In the absence of such a showing, the trial court is
presumed to have acted to achieve legitimate sentencing objectives, and its
discretionary determination to impose a particular sentence will not be set
aside on review.” ’ [Citation.] Second, a ‘ “decision will not be reversed
merely because reasonable people might disagree. ‘An appellate tribunal is
neither authorized nor warranted in substituting its judgment for the
judgment of the trial judge.’ ” ’ [Citation.] Taken together, these precepts
establish that a trial court does not abuse its discretion unless its decision is
so irrational or arbitrary that no reasonable person could agree with it.”
(People v. Carmony (2004) 33 Cal.4th 367, 376-377.)
      Thomas first contends the trial court abused its discretion because the
CDCR’s recommendation was entitled to “considerable deference” and should
have led the court to recall his sentence or at least hold a hearing. Thomas is
incorrect. “[The CDCR’s] recommendation letter is but an invitation to the
court to exercise its equitable jurisdiction. [Citation.] It furnishes the court
with the jurisdiction it would not otherwise possess to recall and resentence;
it does not trigger a due process right to a hearing [citation], let alone any
right to the recommended relief.” (Frazier, supra, 55 Cal.App.5th at p. 866.)
      Thomas next contends the court abused its discretion by relying on the
circumstances of his offenses because “every prisoner that has been
recommended for recall and resentencing has, by definition, committed a
felony criminal offense.” (Underlining omitted.) But the court did not rely on
the mere fact that Thomas had committed a felony offense. The court


                                        7
examined Thomas’s conduct in committing the offenses, which it found
weighed against recall and resentencing. The court’s consideration of the
nature of Thomas’s offenses was proper. (See People v. Bishop (1997)
56 Cal.App.4th 1245, 1250-1251 [holding that the “number,” “nature,” and
“timing” of a defendant’s offenses may operate as factors in aggravation or
mitigation, even if the mere fact of prior convictions merely begs the question
whether a recidivist offender is entitled to discretionary relief].)
      Thomas also asserts that “the trial court prejudged the matter, and
essentially took the position that no amount or character of evidence
regarding [Thomas’s] postconviction conduct could justify relief.” The record
does not support Thomas’s accusation. After receiving the CDCR’s
recommendation, the court appointed counsel for Thomas and set a status
conference. After the conference, it took the matter under submission. The
court’s written order confirms it reviewed the materials provided by the
CDCR and was aware of its discretion under the statute. It declined to
exercise that discretion. The reason provided by the court for not ordering a
hearing, that “there is no reason to believe a hearing . . . would alter that
conclusion,” does not reflect prejudgment, as Thomas claims. It reflects the
fact that Thomas was not entitled to a hearing and nothing had been
presented to justify setting one. The court had already reviewed the
information provided by the CDCR, appointed counsel for Thomas, and held a
status conference. Similarly, the court’s order denying reconsideration does
not “confirm the trial court’s hostility to and prejudgment of the matter,” as
Thomas asserts. The court “carefully reviewed and considered” the
information and arguments in Thomas’s motion. It simply did not find them
persuasive. The court was not required to further explain its reasoning.
(Frazier, supra, 55 Cal.App.5th at p. 868.)


                                         8
      Lastly, Thomas has not shown the court’s decision was an abuse of
discretion on the merits. The trial court could reasonably find that Thomas’s
positive postconviction activities did not justify recalling his sentence in light
of the seriousness of his offenses, his criminal history, and the relative
leniency of the sentence previously imposed. Contrary to Thomas’s
suggestion, his undisputed evidence of positive postconviction activities does
not require the court to grant relief. (See Frazier, supra, 55 Cal.App.5th at
p. 866.) The court was entitled to consider the nature of his offenses and any
other factor that could influence sentencing generally. (See Dix, supra,
53 Cal.3d at p. 463; McCallum, supra, 55 Cal.App.5th at p. 210.)
                                 DISPOSITION
      The order is affirmed.




                                                                 GUERRERO, J.

WE CONCUR:




HALLER, Acting P. J.




DO, J.




                                        9